Exhibit 3.2 BYLAWS OF PICCOLO EDUCATIONAL SYSTEMS, INC. (“PESI”) AND NOUVEAU EDUCATIONAL SYSTEMS, INC. (“NESI”) BYLAWS OF PICCOLO EDUCATIONAL SYSTEMS, INC. (“PESI”) AND NOUVEAU EDUCATIONAL SYSTEMS, INC. (“NESI”) ARTICLE I Corporate Offices Section 1.Principle and Registered Offices.The principle executive office of the Corporation shall be located at such place, either within or without the State of Nevada, as the Board of Directors may specify from time to time.The Corporation shall have and continuously maintain a registered office and registered agent in the State of Nevada in accordance with the provisions of section 78.090, or any successor statute, of the Nevada Revised Statutes (the “NRS”). Section 2.Other Offices.The Corporation may have offices at such other places, either within or without the State of Nevada, as the Board of Directors may from time to time determine. -1- ARTICLE II Meetings of Shareholders Section 1.Place of Meeting.Meetings of shareholders shall be held at the principle executive office of the Corporation or at such other place or places, either within or without the State of Nevada, as the Board of Directors shall designate.In the absence of any such designation, meetings of shareholders shall be held at the principle executive office of the Corporation. Section 2.Annual Meeting.The annual meeting of shareholders shall be held each year on a date and at a time designated by the Board of Directors.At the annual meeting, directors shall be elected and any other proper business may be transacted. Section 3.Special Meeting.A special meeting of the shareholders for any purpose or purposes may be called at any time by the Chairman of the Board or the Chief Executive Officer, and shall be called by the Secretary at the written request of, or by resolution adopted by: (a) a majority of the Board of Directors; or (b) the holders of 10% of the outstanding shares of capital stock of the Corporation entitled to vote at such meeting, in which case, such request shall state the purpose of the proposed meeting. Section 4.Notice of Meetings.Except as otherwise provided by applicable provisions of the general corporation laws of the State of Nevada, written, facsimile, electronic, or posted notice, starting the place, date and hour of the meeting and, in the case of a special meeting, the purposes of the meeting, shall be given not less than ten (10) days nor more than sixty (60) days before the date of the meeting to each shareholder of record entitled to vote at the meeting, except that no notice of a meeting need to be given to any shareholder for which notice is not required to be given under applicable provisions of the general corporation laws of the State of Nevada.Such notice shall be given either personally, by first-class mail, by telegraphic or other written communication, by facsimile machine when directed to a number at which the stockholder has consented to receive notice, by a posting on an electronic network together with separate notice to the stockholder to whom the notice is given.If notice is mailed at least 30 days before the date of the meeting, the notice may be mailed by a class of United States mail other than first class.Notices not personally delivered shall be sent charges prepaid and shall be addressed to the shareholder at the address of such shareholder appearing on the books of the Corporation or given by the shareholder to the Corporation for the purpose of notice.Notice shall be deemed to have been given at the time when delivered personally, deposited in the mail, sent by telegram, facsimile, or other means of writing communication, upon the later of the posting of the notice and the giving of the separate notice by posting, or electronically transmitted to the shareholder in a manner authorized by the shareholder. Section 5.Proxies.Each shareholder entitled to vote at a meeting of shareholders may authorize another person or persons to act for him or her by proxy, but no such proxy shall be voted or acted upon after six (6) months from its date, unless the proxy provides for a longer period, but not to exceed seven (7) years.The revocability of a proxy that states on its face that it is irrevocable shall be governed by the provisions of NRS Section 78.355. -2- Section 6.
